UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53162 ICONIC BRANDS, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 40 Marcus Boulevard Hauppauge New York 11788 (Address of principal executive offices, including zip code.) (Registrants telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, non-accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 52,519,307as of September 30, 2010. ICONIC BRANDS INC. FORM 10-Q September 30, 2010 TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4T. Controls and Procedures 27 PART IIOTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Iconic Brands, Inc. and Subsidiary Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Current assets: Cash $ 353 $ 23,889 Accounts receivable, net of allowance for doubtful accounts of $0 and $35,000, respectively - 254,268 Inventories - 393,811 Prepaid stock-based compensation arising out of consulting agreement (Note 9) 273,507 - Advance to overseas vendor toward purchases of inventories - 297,684 Prepaid expenses and other current assets (Note 5) 784 93,456 Total current assets 274,644 1,063,108 Property, plant and equipment, net - 7,273 License agreement costs, net of accumulated amortization of $0 and $0, respectively - - Restricted cash 50,000 75,000 Total assets $ 324,644 $ 1,145,381 Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Current portion of debt $ 818,481 $ 803,064 Accounts payable 1,315,107 1,290,680 Accrued expenses and other current liabilities 1,803,283 1,500,652 Total current liabilities 3,936,871 3,594,396 Long term debt 1,636,200 1,774,944 Total liabilities 5,573,071 5,369,340 Stockholders' deficiency: Preferred stock, $.00001 par value; authorized 100,000,000 shares: 1 1 Series A, designated 1 share, issued and outstanding 1 and 1 shares, respectively Series B, $2.00 per share stated value; designated 1,000,000 shares, issued and outstanding 916,603 and 916,603 shares, respectively 1,833,206 1,833,206 Common stock, $.00001 par value; authorized 100,000,000 shares, issued and committed to be issued and outstanding 52,519,307 and 44,810,411 shares, respectively 525 448 Additional paid-in capital 8,801,525 7,327,955 Accumulated deficit (15,883,684) (13,385,569) Total stockholders' deficiency (5,248,427) (4,223,959) Total liabilities and stockholders' deficiency $ 324,644 $ See notes to consolidated financial statements. Iconic Brands, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $ 371,313 $ 497,549 $ 32,863 $ 161,379 Cost of goods sold 235,744 327,947 22,217 99,576 Gross profit 135,569 169,602 10,646 61,803 Selling, general and administrative expenses: Selling, marketing and promotion 419,250 231,103 35,834 107,308 Administrative compensation and benefits 428,254 841,228 14,046 234,730 Stock-based compensation issued in connection with merger - 2,063,411 - - Professional fees 480,627 389,418 161,982 100,900 Occupancy and warehousing 95,101 133,927 26,546 32,719 Travel and entertainment 62,891 90,707 2,227 54,470 Office 18,452 31,677 2,171 11,901 Licenses and permits 31,878 2,873 683 1,203 Other 16,092 33,179 2,346 9,959 Total 1,552,545 3,817,523 245,835 553,190 Loss from operations (235,189) (491,387) Interest expense (26,193) (17,962) Loss on write-off of assets seized by lender on defaulted promissory note ( Note 3) - (816,793) - L oss before Income taxes (1,078,175) (509,349) Income taxes - Net loss $ Net loss per common share - basic and diluted $ Weighted average number of common shares outstanding - basic and diluted 49,962,659 17,640,565 52,519,307 43,060,356 See notes to consolidated financial statements. Iconic Brands, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders' Equity (Deficiency) Nine Months Ended September 30, 2010 (Unaudited) Series A Series B Preferred Stock, Preferred Stock, Common Stock, Additional $.00001 par $2.00 stated value $.00001 par Paid-In Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2009 1 $ 1 916,603 $ $ $ 448 $ $ (13,385,569) $ (4,223,959) Issuance of common stock and warrants in connection with $220,000 promissory notes - 2 - 78,930 Issuance of common stock in satisfaction of convertible notes and accrued interest - 2 - 76,273 Issuance of common stock and warrants in connection with License Agreement with Tony Siragusa - 2 - 144,800 Issuance of common stock to consulting firm in February 2010 - 3 - 69,000 Issuance of common stock and warrants to consulting firm in March 2010 - 20 - 596,000 Issuance of common stock in connection with extension of due date of $110,000 promissory note - 2 - 21,400 Issuance of common stock and warrants in satisfaction of debt and accrued interest - 46 - 455,635 Stock options and warrants compensation expense - 31,609 Net loss - (2,498,115) (2,498,115) Balance at September 30, 2010 1 $ 1 916,603 $ 1,833,206 52,519,307 $ 525 $ 8,801,525 $ (15,883,684) $ (5,248,427) See notes to consolidated financial statements. Iconic Brands, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ (2,498,115) $ (4,238,091) Adjustments to reconcile net loss to net cash used in operating activities: Loss on write-off of assetsseized by lender on defaulted promissory note ( Note 3), less $1,552 cash reduction - Depreciation 3,033 1,538 Amortization of license agreement costs 25,538 - Amortization of debt discounts charged to interest expense 185,938 268,125 Stock-based compensation 423,101 2,474,965 Changes in operating assets and liabilities: Accounts receivable, net 226,574 383,197 Inventories (62,758) 233,084 Prepaid expenses and other current assets 151,272 6,665 Restricted cash and cash equivalents 25,000 25,000 Accounts payable 24,427 (117,590) Accrued expenses and other current liabilities Net cash used in operating activities (378,168) (352,138) Cash flows from investing activities: Property, plant and equipment additions - (5,150) Cash flows from financing activities: Increases in debt, net 661,067 310,000 Repayment of debt (306,435) (332,807) Sale of Units of common stock and warrants, net of placement costs - Net cash provided by financing activities 354,632 422,193 Increase (decrease) in cash (23,536) 64,905 Cash beginning of period 23,889 10,970 Cash end of period $ 353 $ 75,875 Supplemental disclosures of cash flow information: Interest paid $ 23,190 $ 248,470 Income taxes paid $ - $ - Non-cash financing activities: Issuance of common stock and warrants in connection with $220,000 promissory notes $ 78,930 $ - Shares of common stock issued to noteholders in satisfaction of debt and accrued interest $ 531,908 $ 2,453,801 Issuance of common stock and warrants in connection with License Agreement with Tony Siragusa $ 144,800 $ - Securities issued to Capstone in connection with Termination Agreement and satisfaction of debt: Unsecured promissory note $ - $ 500,000 Series B preferred stock - 1,833,205 Common stock - 500,000 Total $ - $ 2,833,205 See notes to consolidated financial statements. Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) 1. ORGANIZATION AND NATURE OF BUSINESS Iconic Brands, Inc., formerly Paw Spa, Inc. (Iconic Brands), was incorporated in the State of Nevada on October 21, 2005. Our plan was to provide mobile grooming and spa services for cats and dogs. Our services were going to include bathing, hair cutting and styling, brushing/combing, flea and tick treatments, nail maintenance and beautification, ear cleaning, teeth cleaning, hot oil treatments, and massage. We did not have any business operations and failed to generate any revenues.We abandoned this business, as we lacked sufficient capital resources.On June 10, 2009, the Company acquired Harbrew Imports, Ltd. (Harbrew New York), a New York corporation incorporated on September 8, 1999 which was a wholly owned subsidiary of Harbrew Imports, Ltd. Corp. (Harbrew Florida), a Florida corporation incorporated on January 4, 2007.On the Closing Date, pursuant to the terms of the Merger Agreement, the Company issued to the designees of Harbrew New York 27,352,301 shares of our Common Stock at the Closing, or approximately 64% of the 42,510,301 shares outstanding subsequent to the merger.After the merger, Harbrew New York continued as the surviving company under the laws of the state of New York and became the wholly owned subsidiary of the Company. In anticipation of the merger between Iconic Brands, Inc. and Harbrew New York, on May 1, 2009 the Board of Directors and a majority of shareholders of Harbrew New York approved the amendment of its Articles of Incorporation changing its name to Iconic Imports, Inc. (Iconic Imports). On June 22, 2009, this action was filed with the New York State Department of State. Prior to the merger on June 10, 2009, Iconic Brands had no assets, liabilities, or business operations.Accordingly, the merger has been treated for accounting purposes as a recapitalization by the accounting acquirer Harbrew New York/Iconic Imports and the financial statements reflect the assets, liabilities, and operations of Harbrew New York/Iconic Imports from its inception on September 8, 1999 to June 10, 2009 and are combined with Iconic Brands thereafter.Iconic Brands and its wholly-owned subsidiary Harbrew New York/Iconic Imports are hereafter referred to as the Company. The Company is a brand owner of self-developed alcoholic beverages.Furthermore, the Company imports, markets and sells these beverages throughout the United States and globally. Effective June 10, 2009, prior to the merger, Harbrew Florida affected a 1-for-1,000 reverse stock split of its common stock, reducing the issued and outstanding shares of common stock from 24,592,160 to 24,909, which includes a total of 317 shares resulting from the rounding of fractional shares.All share information has been retroactively adjusted to reflect this reverse stock split. On August 20, 2010 (see Note 11), the company and Seven Cellos LLC terminated the License Agreement relating to the distribution of an alcoholic beverage known as Danny DeVitos Premium Limoncello. In the nine months ended September 30, 2010, this brand accounted for approximately 96% of total sales. On August 20, 2010 (see Notes 3 and 8), Capstone Capital Group I, LLC, a holder of a Promissory Note with a then remaining balance of approximately $190,000, delivered a Formal Notice of Default to the Company demanding payment of the balance on or before September 1, 2010. On September 16, 2010, Capstone delivered a Notification of Disposition of Collateral to the Company notifying the Company of its attachment of the Collateral (including accounts receivable, inventories, equipment, and contract rights) and its intent to sell the Collateral to the highest qualified bidder in a public sale on September 28, 2010. On September 14, 2010 (see Note 11), the Second District Court of Suffolk County New York issued a Warrant of Eviction removing the Company from its Lindenhurst, New York office. Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Basis of Presentation The financial statements have been prepared on a going concern basis, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, as of September 30, 2010, the Companys wholly owned subsidiary Iconic Imports had its assets taken by the secured lender Capstone Capital Group I, LLC in satisfaction of their promissory note which had been defaulted on by Iconic Imports, Inc., leaving negative working capital of $3,662,227 and a stockholders deficiency of $5,248,427.Further, from inception to September 30, 2010, the Company incurred losses of $15,883,684.These factors create substantial doubt as to the Companys ability to continue as a going concern.The Company plans to improve its financial condition by reorganizing and introducing new products.Additionally, the Company intends to obtain new financing which will primarily be used to market and promote other new products.However, there is no assurance that the Company will be successful in accomplishing these objectives.The financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. (b)Interim Financial Statements The unaudited financial statements as of September 30, 2010 and for the nine months ended September 30, 2010 and 2009 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-Q.In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, necessary to present fairly the financial position as of September 30, 2010 and the results of operations and cash flows for the periods ended September 30, 2010 and 2009.The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited.The results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending December 31, 2010.The balance sheet at December 31, 2009 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commissions rules and regulations.These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended December 31, 2009 included in our Form 10-K. Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) (c) Net Income (Loss) per Share Basic net income (loss) per common share is computed on the basis of the weighted averagenumber of common shares outstanding during the period. Diluted net income (loss) per common share is computed on the basis of the weighted average number of common shares and dilutive securities (such as stock options, warrants, and convertible securities) outstanding.Dilutive securities having an anti-dilutive effect on diluted net income (loss) per share are excluded from the calculation. For the nine months ended September 30, 2010 and 2009, diluted common shares outstanding excluded the following dilutive securities as the effect of their inclusion was anti-dilutive: 7% convertible notes and accrued interest 607,023 602,274 10% convertible notes and accrued interest 210,712 195,754 8% convertible note and accrued interest 6,115,726 - Series B preferred stock owned by Capstone Capital Group I LLC (See notes 3, 8, and 9) 294,775,044 5,092,239 Stock Options 300,000 200,000 Warrants 19,522,184 11,810,834 Total 321,530,689 17,901,101 (d) Recently Issued Accounting Pronouncements Certain accounting pronouncements have been issued by the FASB and other standard setting organizations which are not yet effective and have not yet been adopted by the Company.The impact on the Companys financial position and results of operations from adoption of these standards is not expected to be material. Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) 3. LOSS ON WRITEOFF OF ASSETS ATTACHED BY LENDER ON DEFAULTED PROMISSORY NOTE On September 16, 2010 (see Notes 1 and 8), Capstone Capital Group I, LLC, delivered a Notification of Disposition of Collateral to the Company notifying the Company of its attachment of the Collateral securing the defaulted promissory Note and its intent to sell the Collateral to the highest qualified bidder in a public sale on September 28, 2010. To date, Capstone has not notified the Company of the proceeds of such sale, if any, that may reduce the outstanding balance due Capstone of $190,411 at September 30, 2010. Accordingly, the Company has recognized a default loss of $816,793 in the three months ended September 30, 2010, equal to the carrying value of the respective Collateral assets at September 16, 2010, as follows: Cash $ Accounts receivable, net Inventories Advances to overseas vendor toward purchase of inventories Property, plant, and equipment, net License agreement costs, net Total $ At such time as the amount of the offsettable proceeds from the disposition of the collateral becomes known, the Company will decrease the debt due Capstone and will decrease the default loss recorded. 4.INVENTORIES Inventories consist of: September 30, December 31, Danny DeVito's Premium Limoncello ( Liqueur) brand $ - $ Hot Irishman (Irish coffee) brand - Scotch Whiskey - George Vesselle ( champagne) brand - Other - S ub-total - Reserve for slow moving - Total $ - $ On September 16, 2010, the Company wrote off inventories totaling $456,569 pursuant to the attachment of Collateral (see Note 3) 5.PREPAID EXPENSES AND OTHER CURRENT ASSETS Prepaid expenses and other current assets consist of: September 30, December 31, Royalty advance $ - $ Other 784 $ $ On September 16, 2010, the Company wrote off advances to overseas vendors toward purchase of inventories of $207,476 pursuant to the seizure of collateral (see Note 3). 6.PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment, net, consist of: September 30, December 31, Vehicles $ - $ 126,295 Office and warehouse equipment - 20,853 Total - 147,148 Accumulated depreciation - Net $ - $ 7,273 On September 16, 2010, the Company wrote off property, plant, and equipment, net of $4,240 pursuant to the attachment of Collateral (see Note 3). Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) 7.LICENSE AGREEMENT COSTS, NET License agreement costs, net, changed in the nine months ended September 30, 2010 as follows: Fair value of 250,000 shares of common stock, 500,000 5 year warrants exercisable at $1.00 per share, and 500,000 5 year warrants exercisable at $1.50 per share Issued in connection with license agreement with Tony Siragusa dated January 15, 2010. $ 144,800 Amortization for the period January 15, 2010 to September 16, 2010 Write-off of balance pursuant to the attachment of Collateral on September 16, 2010 (see Note 3) ( Balance, September 30, 2010 $- As more fully described in Note 11, the Company entered into a four year License Agreement with Tony Siragusa on January 15, 2010 in connection with the use of Tony Siragusas name relating to the sale of YO Vodka.The fair value of the common stock ($50,000) and warrants ($94,800) at January 15, 2007 was capitalized and was being amortized over the four year term of the License Agreement as selling, marketing and promotion expenses.The warrants were valued using the Black-Scholes option pricing model and the following assumptions: risk free interest rate of 2.44%, volatility of 100%, and term of five years. 8. DEBT Debt consists of: September 30, December 31, Due under Discount Factoring Agreement (A) $ - $ 85,887 Convertible notes, interest at 7% to 14% due July 2, 2012 to July 2, 2013,net of unamortized discounts of $25,909 and $52,328,respectively (B) Promissory note, interest at 20%, due January 29, 2009 Secured promissory note, Payable to Capstone Capital Group I, LLC interest at 7% was due in installments until June 10, 2011- (A) defaulted/collateral seized (See Note 3) Convertible promissory note, interest of 7%, due September 13,2014, net of unamortized discount of $65,229 and $77,595, respectively (B) Loan payable, interest at 0%, due on demand Loan payable, interest at 12%, due January 14, 2010 net of unamortized discount of $0 and $26,823, respectively - Promissory notes, interest at 13%, due May 31, 2010 220,000 - Convertible promissory note, interest at 8% ( default rate at 22%) due February 7, 2011 (B) 60,000 - Convertible promissory notes, interest at 10% due October 25, 2007 to November 27, 2007 (B) Due Donald Chadwell (5% stockholder at September 30, 2010) interest at 0%, no repayment terms. 763,000 763,000 Due Richard DeCicco (officer, director, and 30% stockholder at September 30, 2010) and affiliates, interest at 0%, no repayment terms Total $ 2,454,681 $ 2,578,008 Less current portion of debt Long term debt $ $ Iconic Brands, Inc. and Subsidiary Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) At September 30, 2010, the debt is due as follows: Past due $ Year endingSeptember 30, 2011 Year endingSeptember 30, 2012 - Year endingSeptember 30, 2013 Year endingSeptember 30, 2014 Year endingSeptember 30, 2015 - No repayment terms ( due two significant stockholders) Total Less debt discounts Net $ 2,454,681 (A) On January 22, 2007 the company entered into a Purchase order Financing Agreement with a term of two years that provided for advances of credit from Capstone Capital Group I, LLC (the "Secured Party") to the company.
